1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   LAURA C.,                                   Case No.: 18-cv-00790-AJB-MDD
11                                  Plaintiff,
                                                 REPORT AND
12   v.                                          RECOMMENDATION ON MOTION
                                                 AND CROSS MOTION FOR
13   NANCY A. BERRYHILL, Acting
                                                 SUMMARY JUDGMENT
     Commissioner of Social Security,
14
                                 Defendant.      [ECF Nos. 21, 22]
15
16
17
             This Report and Recommendation is submitted to United States Judge
18
     Anthony J. Battaglia pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule
19
     72.1(c) of the United States District Court for the Southern District of
20
     California.
21
             Plaintiff Laura C. (“Plaintiff”) filed this action pursuant to 42 U.S.C. §
22
     405(g) for judicial review of the final administrative decision of the
23
     Commissioner of the Social Security Administration (“Commissioner”). (ECF
24
     No. 21 at 2).1 The final administrative decision of the Commissioner denied
25
26
27   1   All pincite page references refer to the automatically generated ECF page
                                                 1
                                                                       18cv790-AJB-MDD
1    Plaintiff’s application for Disability Insurance Benefits under Title II of the
2    Social Security Act (“Title II”) and for Supplemental Security Income under
3    Title XVI of the Social Security Act (“Title XVI”). (AR 115).2
4         For the reasons set forth herein, the Court recommends Plaintiff’s
5    Motion for Summary Judgment is GRANTED IN PART and Defendant’s
6    Cross-Motion for Summary Judgment is DENIED. Specifically, this Court
7    RECOMMENDS that Plaintiff’s request that the case be REMANDED for
8    further proceedings is GRANTED.
9                                  I. BACKGROUND
10        Plaintiff was born in 1957. (AR 246). At the time the instant
11   application was filed on February 26, 2014, Plaintiff was 56 years-old which
12   categorized her as a person of advanced age. 20 C.F.R. §§ 404.1563, 416.963.
13        A. Procedural History
14        On February 26, 2014, Plaintiff protectively filed an application for a
15   period of Disability Insurance Benefits under Title II. (AR 105). On January
16   3, 2017, Plaintiff filed an application for a period of Supplementary Security
17   Income under Title XVI. (Id.). Both applications alleged a disability
18   beginning February 12, 2014. (Id.). After her application was denied
19   initially and upon reconsideration, Plaintiff requested an administrative
20   hearing before an administrative law judge (“ALJ”). (Id.). An administrative
21   hearing was held on January 18, 2017. (Id.). Plaintiff appeared and was
22   represented by attorney Holly McMahon. (Id.). Testimony was taken from
23   Plaintiff, impartial medical expert John R. Morse, M.D., and impartial
24
25
26   number, not the page number in the original document.
     2 “AR” refers to the Certified Administrative Record filed on September 7,
27   2018. (ECF No. 20).
                                             2
                                                                      18cv790-AJB-MDD
1    vocational expert Gloria J. Lasoff. (Id.). On March 21, 2017, the ALJ issued
2    a decision finding Plaintiff was not disabled from February 12, 2014 through
3    the date of the decision and therefore denied Plaintiff’s claim for benefits.
4    (AR 115).
5          On May 8, 2017, Plaintiff sought review with the Appeals Council. (AR
6    354). On March 20, 2018, the Appeals Council denied Plaintiff’s request for
7    review and declared the ALJ’s decision to be the Commissioner’s final
8    decision in Plaintiff’s case. (AR 1). This timely civil action followed.
9                                  II. DISCUSSION
10         A. Legal Standard
11         Sections 405(g) and 1383(c)(3) of the Social Security Act allow
12   unsuccessful applicants to seek judicial review of a final agency decision of
13   the Commissioner. 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial
14   review is limited in that a denial of benefits will not be disturbed if it is
15   supported by substantial evidence and contains no legal error. Id.; see also
16   Batson v. Comm’r of the SSA, 359 F.3d 1190, 1193 (9th Cir. 2004).
17         Substantial evidence means “more than a mere scintilla but less than a
18   preponderance.” Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997).
19   “[I]t is such relevant evidence as a reasonable mind might accept as adequate
20   to support a conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039
21   (9th Cir. 1995)). The court must consider the record as a whole, weighing
22   both the evidence that supports and detracts from the Commissioner’s
23   conclusions. Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576
24   (9th Cir. 1988). If the evidence supports more than one rational
25   interpretation, the court must uphold the ALJ’s decision. Batson, 359 F.3d at
26   1193. When the evidence is inconclusive, “questions of credibility and
27   resolution of conflicts in the testimony are functions solely of the Secretary.”

                                              3
                                                                       18cv790-AJB-MDD
1    Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982) (quoting Waters v.
2    Gardner, 452 F.2d 855, 858 n.7 (9th Cir. 1971)).
3         Even if a reviewing court finds that substantial evidence supports the
4    ALJ’s conclusion, the court must set aside the decision if the ALJ failed to
5    apply the proper legal standards in weighing the evidence and reaching his or
6    her decision. Batson, 359 F.3d at 1193. Section 405(g) permits a court to
7    enter a judgment affirming, modifying, or reversing the Commissioner’s
8    decision. 42 U.S.C. § 405(g). The reviewing court may also remand the
9    matter to the Social Security Administration for further proceedings. Id.
10        B. Summary of the ALJ’s Findings
11        In rendering his decision, the ALJ followed the Commissioner’s five step
12   sequential evaluation process. See 20 C.F.R. § 404.1520. At step one, the
13   ALJ found that Plaintiff had not engaged in substantial gainful employment
14   since February 12, 2014. (AR 107).
15        At step two, the ALJ found that Plaintiff had the following severe
16   impairments: degenerative disc disease, osteoarthritis, and deep vein
17   thrombosis. (Id.).
18        At step three, the ALJ found that Plaintiff did not have an impairment
19   or combination of impairments that met or medically equaled one of the
20   impairments listed in the Commissioner’s Listing of Impairments. (AR 109)
21   (citing 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d),
22   404.1525, 404.1526, 416.920(d), 416.925 and 416.926)).
23        Next, after considering the entire record, the ALJ determined that
24   Plaintiff had the “residual functional capacity to perform light work as
25   defined in 20 C.F.R. 404.1567(b) and 416.967(b),” and announced the
26   following residual functional capacity (“RFC”):
27        Perform light work as defined in 20 C.F.R. 404.1567(b) and

                                            4
                                                                    18cv790-AJB-MDD
1         416.967(b) except the [Plaintiff] is limited to frequent climbing
          stairs and ramps, occasional climbing ladders/ropes/scaffolding,
2         and frequent stooping, kneeling, crouching, and crawling; avoid
3         concentrated exposure to hazards such as moving machinery and
          working at unprotected heights; and avoid concentrated exposure
4         to extreme temperature and vibration. (AR 110).
5
          The ALJ said that this RFC assessment was “consistent with the
6
     objective medical evidence and other evidence. . . .” (Id.). The ALJ stated he
7
     considered the opinion evidence in accordance with the requirements of 20
8
     C.F.R. 404.1527 and 416.927. (Id.).
9
          The ALJ then proceeded to step five of the sequential evaluation
10
     process. He found Plaintiff was able to perform her past relevant work. (AR
11
     115). For the purposes of his step five evaluation, the ALJ accepted the
12
     testimony of the vocational expert (“VE”). (Id.). The VE testified that
13
     Plaintiff’s past relevant work included the following jobs: medical clerk,
14
     administrative assistant, and office supervisor. (Id.).
15
          C. Issues in Dispute
16
          The issues in dispute in this case are: 1) whether the ALJ erred by
17
     giving great weight to the opinion of Dr. Morse, M.D. (the testifying Medical
18
     Expert) in establishing Plaintiff’s residual functional capacity over
19
     substantial weight given to the opinion of Dr. Crider, M.D. (examining
20
     consultative physician); and 2) whether the ALJ failed to provide clear and
21
     convincing reasons for rejecting Plaintiff’s pain and limitation testimony.
22
     (ECF No. 21-1 at 6, 11).
23
          1. The ALJ’s decision to accept the opinion of the non-
24
             examining vs. the examining physician in establishing
25
             Plaintiff’s RFC
26
           “In making a determination of disability, the ALJ must develop the
27
                                            5
                                                                    18cv790-AJB-MDD
1    record and interpret the medical evidence.” Howard ex rel. Wolff v. Barnhart,
2    341 F.3d 1006, 1012 (9th Cir. 2003). Title 20 C.F.R. § 404.1546(c) of the Code
3    of Federal Regulations states in pertinent part, “at the administrative law
4    judge hearing level …, the administrative law judge … is responsible for
5    assessing your residual functional capacity.”
6         An individual’s residual functional capacity (RFC) is “based on all the
7    relevant medical and other evidence in the individual’s case record.” Soc. Sec
8    Ruling 16-3p (2016). RFC “is the most an individual can still do despite his
9    or her impairment related limitations.” (Id). When establishing an
10   individual’s RFC, the ALJ reviews the medical record submitted and the
11   opinions of medical providers (e.g. physicians).
12        The Ninth Circuit distinguishes among the opinions of three types of
13   physicians: (1) those who treat the Plaintiff (“treating physicians”); (2) those
14   who examine but do not treat the Plaintiff (“examining physicians”); and (3)
15   those who neither examine nor treat the Plaintiff (“non-examining
16   physicians”). Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). As a general
17   rule, more weight is given to the opinions of a treating source than to that of
18   a non-treating physician. Id. (citing Winans v. Bowen, 853 F.2d 643, 647 (9th
19   Cir. 1987)). Likewise, the opinion of an examining physician is typically
20   entitled to greater weight than that of a non-examining physician. Pitzer v.
21   Sullivan, 908 F.2d 502, 506 (9th Cir. 1990).
22        In Orn v. Astrue, 495 F.3d 625 (9th Cir. 2007), the Ninth Circuit held:
23        If a treating physician's opinion is not given ‘controlling weight’
          because it is not ‘well-supported’ or because it is inconsistent with
24        other substantial evidence in the record, the Administration
25        considers specified factors in determining the weight it will be
          given. Those factors include the ‘length of the treatment
26        relationship and the frequency of examination’ by the treating
27        physician; and the ‘nature and extent of the treatment

                                             6
                                                                     18cv790-AJB-MDD
1         relationship’ between the patient and the treating physician.
          Generally, the opinions of examining physicians are afforded more
2         weight than those of non-examining physicians, and the opinions
3         of examining non-treating physicians are afforded less weight
          than those of treating physicians.
4
5    Id. at 631 (internal citations omitted).
6         Where a non-treating, non-examining physician’s opinion contradicts
7    the treating physician’s opinion, the ALJ may only reject the treating
8    physician’s opinion “if the ALJ gives specific, legitimate reasons for doing so
9    that are based on substantial evidence in the record.” Jamerson v. Chater,
10   112 F.3d 1064, 1066 (9th Cir. 1997) (quoting Andrews v. Shalala, 53 F.3d
11   1035, 1041 (9th Cir. 1995)). “The ALJ may meet this burden by setting out a
12   detailed and thorough summary of the facts and conflicting evidence, stating
13   his interpretation thereof, and making findings.” Morgan v. Apfel, 169 F.3d
14   595, 600-601 (9th Cir. 1999) (citing Magallanes v. Bowen, 881 F.2d 747, 750
15   (9th Cir.1989)).
16              Dr. Crider is an examining physician. After examining Plaintiff,
17   Dr. Crider assessed an RFC to include the following:
18        Plaintiff can lift, carry, push, or pull 20 pounds occasionally and
          10 pounds frequently. Standing and/or walking can be done up to
19        6 hours in a normal 8-hour workday but requires Plaintiff
20        periodically alternate between sitting and standing. Plaintiff
          medically requires a hand-held assistive device for balance and
21        support. Plaintiff can climb ramps and stairs without restriction.
22        Plaintiff can never climb ladders, ropes, or scaffolds. Plaintiff can
          never stoop, kneel, crouch, or crawl. (AR 633-34) (emphasis
23        added).
24
25        Dr. Morse is categorized as a non-examining physician. He was the
26   testifying medical expert at Plaintiff’s hearing, he neither examined nor
27   treated Plaintiff. As the testifying medical expert, Dr. Morse opined that

                                                7
                                                                    18cv790-AJB-MDD
1    based upon his review of the medical record, Plaintiff had the following RFC:
2
              Limited to lifting no more than 10 pounds on a frequent basis and
3            20 pounds occasionally; sit, stand, and walk no more than six
4            hours per day; limited to frequently climbing ramps and stairs,
             and limited to occasionally climbing of ladders/ropes/scaffolding;
5            frequently stoop, kneel, crouch, and crawl; avoid concentrated
6            exposure to machinery or unprotected heights. (AR 240-41)
             (emphasis added).
7
8            Two other non-examining physicians also opined on Plaintiff’s disability
9    status, the State Agency consultants, Dr. S. Lee, M.D. and Dr. A. Wong, M.D.
10   (AR 114). Dr. Lee determined that Plaintiff could lift up to 20 pounds
11   occasionally and more than 10 pounds frequently, stand/walk for 6 hours in
12   an 8-hour work day and sit for 6 hours in an 8-hour work day, occasionally
13   climb ramps and stairs, never climb ladders, ropes, scaffolding, and
14   occasionally balance, stoop, kneel, crouch, crawl, avoid concentrated exposure
15   to hazards such as moving machinery and working at unprotected heights;
16   and avoid concentrated exposure to extreme temperatures and vibration.
17   (Id.). Dr. Wong’s report was similar to Dr. Lee’s. They both gave substantial
18   weight to Dr. Crider’s findings, and found Plaintiff’s postural limitations in
19   line with his report. However, both physicians disagreed with Dr. Crider’s
20   opinion about Plaintiff’s need for a cane to balance and ambulate. (AR 284,
21   302).
22           Ultimately, the ALJ gave great weight to the opinion of Dr. Morse;
23   substantial weight to Dr. Crider’s opinion; and substantial weight to the
24   State Agency consultants, Drs. Lee and Wong. (AR 112, 114). The ALJ stated
25   he gave less weight to Dr. Crider’s opinion than to that of Dr. Morse’s
26   opinion, because Dr. Morse “had access to the entire medical record,” was “an
27   accepted medical source with a board certified specialty in internal medicine,”

                                             8
                                                                    18cv790-AJB-MDD
1    and his “conclusions are consistent with the bulk of the evidence in the
2    record.” (AR 112-113). The ALJ gave the opinions of Drs. Lee and Wong
3    substantial weight “because they are generally consistent with the record”
4    although, the ALJ reiterated his decision to accord Dr. Morse’s opinion with
5    greater weight citing “he had access to the entire record and his opinion is
6    better supported by that record.” (Id.). The ALJ also accepted the opinion of
7    Dr. Morse in concluding that “none of Plaintiff’s impairments met or
8    medically equaled the severity of one of the listed impairments in 20 CFR
9    Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
10   416.920(d), 416.925 and 416.926).
11        As noted herein, “[i]f a treating or examining doctor’s opinion is
12   contradicted by another doctor’s opinion, an ALJ may only reject it by
13   providing specific and legitimate reasons that are supported by substantial
14   evidence. Ryan v. Commissioner Soc. Sec., 528 F3d 1194, 1198 (9th Cir.
15   2008). “This is so because, even when contradicted, a treating or examining
16   physician’s opinion is still owed deference and will often be entitled to the
17   greatest weight … even if it does not meet the test for controlling weight.”
18   Garrison v. Colvin, 759 F3d 995, 1012 (9th Cir. 2014) (internal citations
19   omitted). Further, “[t]he opinion of a non-examining physician cannot by
20   itself constitute substantial evidence that justifies the rejection of the opinion
21   of either an examining physician or a treating physician.” Lester v. Chater, 81
22   F.3d 821, 831 (9th Cir. 1995).
23        Here, in the RFC determination, the ALJ made findings that conflict or
24   appear to conflict with Dr. Crider’s opinion. Adopting Dr. Morse’s opinion,
25   the ALJ found “[t]he physical symptoms and limitations reported by the
26   [Plaintiff] are inconsistent with the medical evidence and the record as a
27   whole, including objective clinical signs and laboratory findings, to the extent

                                             9
                                                                     18cv790-AJB-MDD
1    they indicate a more restrictive residual functional capacity assessment” as
2    determine by the ALJ. (AR 111-112). The ALJ cited to the testimony and
3    findings of Dr. Morse to support his determination of Plaintiff’s RFC. For
4    example, the ALJ noted “at the hearing…Dr. Morse…testified he reviewed
5    the medical evidence in the record and reported that “while the Plaintiff
6    complained of chronic neck pain and chronic back pain, the orthopedic CE
7    reported that a straight leg test was negative and found no neurological
8    deficits.” (AR 112). The ALJ then set out Dr. Morse’s assessment of
9    Plaintiff’s RFC. (Id.). As noted herein, the ALJ essentially adopted Dr.
10   Morse’s assessment in full:
11        Perform light work . . . except the [Plaintiff] is limited to frequent
          climbing stairs and ramps, occasional climbing ladders/ropes/
12        scaffolding, and frequent stooping, kneeling, crouching, and
13        crawling; avoid concentrated exposure to hazards such as moving
          machinery and working at unprotected heights; and avoid
14        concentrated exposure to extreme temperature and vibration. (AR
15        110) (emphasis added).
16        The ALJ’s reliance on Dr. Morse’s findings is misplaced. A review of Dr.
17   Morse’s testimony reveals inaccuracies that render the ALJ’s decision not
18   based upon the substantial evidence in the record. For example, one stated
19   reason the ALJ gave Dr. Morse great weight was based on his “board certified
20   specialty in internal medicine.” (AR 112). A review of Dr. Morse’s Vitae
21   shows that he was board certified in internal medicine in 1970, however, his
22   education and training was focused on cardiology. Specifically, he became
23   board certified in cardiology in 1973, has been a fellow of the American Heart
24   Association and American College of Cardiology from 1972 to the present. He
25   was a research fellow, senior clinical fellow, department chief and chairman
26   all in cardiology. (AR 783-84). Also, Dr. Morse has been published at least
27
                                           10
                                                                    18cv790-AJB-MDD
1    six times all addressing cardiology issues. As such, this reason cited by the
2    ALJ to give greater weight to Dr. Morse over Dr. Crider, a practicing Board
3    Certified Orthopedic Surgeon, is not based on substantial evidence in the
4    record.
5             Second, as another reason to give greater weight to Dr. Morse, the ALJ
6    cited to his review of the entire longitudinal record and that his “conclusions
7    were consistent with the bulk of the evidence in the record.” (AR 112). At the
8    hearing, Dr. Morse noted Dr. Crider assessed Plaintiff with primarily
9    “discogenic disease of the neck and back.” (AR 239). Dr. Morse also noted Dr.
10   Crider’s decision regarding Plaintiff’s need for a cane. (AR 240). Dr. Morse
11   testified there were inconsistencies in regard to the need for a cane in Dr.
12   Crider’s evaluation: “The RFC that he offered was basically a light RFC with
13   some inconsistencies…to whether or not she needs a cane….” (Id.).
14            A review of Dr. Crider’s report notes that Plaintiff did not use an
15   assistive device for ambulation at the examination. However, Dr. Crider
16   stated that “in his opinion” Plaintiff should use a cane for balance and
17   support. (AR 631, 633). This is the opinion of the CE and nothing in Dr.
18   Morse’s testimony noted any contrary record evidence. Additionally, Plaintiff
19   testified later in the hearing that there were days she used a cane to lean on.
20   She uses it to lean on if she isn’t sitting. (AR 264). Her use of a cane was also
21   documented at a follow up appointment after her back surgery. One of her
22   treating physicians, Dr. Phan, M.D. reported Plaintiff was “utilizing [a] cane
23   to assist with ambulation.” (AR 853).
24            Third, Dr. Morse testified that Dr. Crider did not assess Plaintiff with
25   any postural limitations.3 “The orthopedist did not limit her at all.” (AR 241).
26
27   3   Exertional/Postural limitations are the strength demands of a job (sitting, standing,
                                                    11
                                                                                18cv790-AJB-MDD
1    Dr. Morse testified that he would limit her to frequent ramps and stairs,
2    frequent stooping, kneeling, crouching and crawling, and occasional climbing
3    ladders, ropes and scaffolds. (Id.). A review of Dr. Crider’s report shows that
4    he did assess Plaintiff with the following postural limitations: “ramps and
5    stairs without restriction;” “never climb ladders, ropes, scaffolds due to her
6    present complaints;” and “stooping kneeling, crouching and crawling can
7    never be done due to her present complaints.” (AR 633-34).
8          Fourth, the ALJ gave more weight to Dr. Morse’s opinion than to Dr.
9    Crider’s opinion because Dr. Morse had the benefit of reviewing the entire
10   record, so was better able to determine Plaintiff’s most recent abilities and
11   disabilities.
12         The majority of the ALJ’s reasons for giving primary weight to Dr.
13   Morse are not substantiated by other evidence in the record. Dr. Morse’s
14   testimony appears to have been overly focused on Dr. Crider’s consultative
15   report rather than all the record evidence at that point in time. For example,
16   Dr. Morse testified that Dr. Crider’s report “was contradictory with respect to
17   the postural limitations he assessed.” (AR 239-40). However, despite citing
18   numerous pages of Plaintiff’s medical record that existed during the
19   timeframe that Dr. Crider performed his examination, the ALJ still adopted
20   Dr. Morse’s RFC determination. A sampling of Plaintiff’s individual progress
21   notes provide relevant evidence in the record to support Plaintiff’s allegation
22   of error:
23         2014: In May 2014, Plaintiff had an x-ray of her lumbar spine showing
24   multilevel degenerative disc disease but no acute disease, and an x-ray of her
25   cervical spine showed severe degenerative disc disease. (AR 543, 545-46). In
26
27   walking, lifting, carrying, pushing, and pulling). See C.F.R. § 416.969a.
                                                  12
                                                                             18cv790-AJB-MDD
1    July 2014, treating physician Dr. Gin noted 5/5 strength and “muscle tone
2    and strength normal and symmetric” in Plaintiff’s upper and lower
3    extremities. (AR 662-70). These records do not, however, support the
4    conclusion that Plaintiff is able to climb ladders, ropes, or scaffolding, or
5    stoop, kneel, crouch, or crawl. In September 2014, during an examination
6    regarding seasonal allergies and hypertension, Dr. Judson Merritt, M.D.
7    found Plaintiff’s musculoskeletal range of motion normal. (AR 680-82). In
8    November 2014, Plaintiff had an MRI of her lumbar spine, which showed
9    multilevel degenerative changes of the lumbar spine, including a disc
10   extrusion at L3-4 resulting in severe left neuroforaminal stenosis and
11   impingement on the left L4 traversing nerve root. (AR 652-53). These
12   records similarly do not support the conclusion that Plaintiff is able to climb
13   ladders, ropes, or scaffolding, or stoop, kneel, crouch, or crawl.
14        2015: Between January and May 2015, Plaintiff underwent epidural
15   steroid injections in her spine. (AR 657-58, 882, 897). These records report
16   that Plaintiff’s history and physical findings are consistent with lumbar
17   radiculopathy. (AR 882). The records do not indicate that Plaintiff would
18   have been able to climb ladders, ropes, or scaffolding, or stoop, kneel, crouch,
19   or crawl. In June 2015, Plaintiff began physical therapy, which she attended
20   one to two times weekly. (AR 751-59, 902-06). Plaintiff’s June 12, 2015
21   physical therapy records indicated Plaintiff’s functional limitation include no
22   vacuuming or sweeping. (AR 752). These records also indicate Plaintiff
23   recently fell and “started using a cane because her left leg was giving her
24   difficulty.” (AR 751). Plaintiff reported her post-stretching pain as a 4/10 on
25   June 19, 2015; a 5/10 on June 24, 2015; and an 8/10 on June 29, 2015. (AR
26   902-06). In July 2015, Plaintiff had an MRI of her lumbar spine, which
27   showed multifactorial severe left neural foraminal narrowing at L3-4 and

                                             13
                                                                      18cv790-AJB-MDD
1    overall mild spinal canal stenosis. (AR 750-51). In August 2015, treating
2    nurse practitioner Elizabeth Stimson examined Plaintiff and found Spurling’s
3    test negative, Trendelenburn sign negative, and normal alignment of thoracic
4    spine. (AR 774-75). Plaintiff was tender to percussion in her cervical,
5    thoracic, and lumbar spine. (Id.). In November 2015, Plaintiff underwent a
6    partial laminectomy of the left L3-L4 with laminoforaminotomy and
7    facetectomy. (AR 975-80). Taken together, these records do not support the
8    conclusion that Plaintiff is able to climb ladders, ropes, or scaffolding, or
9    stoop, kneel, crouch, or crawl.
10         2016: In January 2016, treating physician Vinko Zlomislic reported
11   Plaintiff’s motor strength was “5/5 in both upper and lower extremities.” (AR
12   995). These records also indicate that Plaintiff was intermittently wearing a
13   brace and that she was referred to physical therapy. (Id.). In April 2016,
14   Plaintiff presented to Dr. Jan Weichsel, M.D., complaining of chronic pain.
15   (AR 1036). Plaintiff reported experiencing daily pain causing her to stay in
16   bed all day. (Id.).   In April 2016, Plaintiff reported being in “max pain,” and
17   increased back pain since her previous appointment. (AR 1043). In April and
18   May 2016, Plaintiff attended physical therapy. (AR 1043, 1048)
19         The ALJ must provide specific and legitimate reasons supported by
20   substantial evidence in rejecting the contradicted opinions of examining
21   physicians. Lester, 81 F.3d at 830-31. As stated previously, an examining
22   physician’s opinion can alone constitute substantial evidence, where it rests
23   on that physician’s own independent examination of the plaintiff. See
24   Tonapetyan, 242 F.3d at 1149. The opinion of a non-examining physician,
25   standing alone, cannot constitute substantial evidence. Widmark v.
26   Barnhart, 454 F.3d 1063, 1067 n.2 (9th Cir. 2006); Morgan v. Comm’r, 169
27   F.3d 595, 602 (9th Cir. 1999); see also Erickson v. Shalala, 9 F.3d 813, 818 n.

                                             14
                                                                      18cv790-AJB-MDD
1    7 (9th Cir. 1993). Here, the ALJ’s reliance on the opinion of a physician who
2    neither treated nor examined Plaintiff over an examining physician and the
3    reports of several treating physicians was not based on substantial evidence.
4    The record evidence provides no support for Dr. Morse’s opinion—or the
5    ALJ’s RFC conclusion—that Plaintiff is able to climb ladders, ropes, or
6    scaffolds, or stoop, kneel, crouch, or crawl. As a result, the ALJ erred by
7    according greater weight to the testifying medical expert, Dr. Morse, than to
8    the consultative examining physician, Dr. Crider.
9          In a related argument, Plaintiff contends that she was eligible for a
10   closed period of disability because her “lumbar condition met the durational
11   requirement of the act independent of any other impairment….” (ECF 21-1,
12   p. 7). Plaintiff asserts that “the ALJ failed to articulate specific and
13   legitimate reasons for rejecting Dr. Crider’s opinions for the period February
14   24, [2014] through November 2015 and the immediate post-surgical period.”
15   (Id.). According to Plaintiff “the ALJ should have adjudicated that separate
16   capacity different from the post-surgical status.” (Id.). Defendant argues
17   “Plaintiff points to no pre-surgical evidence establishing functional
18   limitations beyond her restrictive RFC as a matter of law.” (ECF 22-1, p.6).
19         The Program Operations Manual System4 (POMS) DI 25510.001(B)(1)
20   states:
21         A claimant may be entitled to a closed period of disability if the
           evidence shows he or she was disabled or blind for a continuous
22         period of not less than 12 months but based on the evidence is no
23         longer disabled…at the time of adjudication.
                 To establish a closed period of disability the evidence must
24         show the onset date, satisfaction of the duration requirement, and
25
26
     4The POMS is a primary source of information used by Social Security employees to
27   process claims for Social Security benefits. https://secure.ssa.gov/poms.nsf/home!readform.
                                                 15
                                                                             18cv790-AJB-MDD
1          the date disability ceased.
2          Here the evidence presented is insufficient to find that Plaintiff was
3    continuously unable to engage in substantial gainful activity because of a
4    medically determinable impairment(s). Plaintiff alleged a disability
5    commencing February 2014. (ECF 21-1, p. 7). Slightly less than a year later,
6    Dr. Crider’s examination concluded that Plaintiff was not disabled but had
7    specific postural limitations that he set out in his written report. Plaintiff
8    does not assert that Dr. Crider’s overall opinion was error, in fact Plaintiff
9    asserts “the ALJ failed to articulate specific and legitimate reasons for
10   rejecting Dr. Crider’s opinions for the period February 24 through November
11   2015 and the immediate post-surgical period.” (Id.). Because Dr. Crider’s
12   opinion of non-disability is uncontested, the twelve month period required to
13   support a closed period of disability is not satisfied. The ALJ did not fail to
14   determine whether Plaintiff’s pre-surgical impairment and post-surgical
15   recuperative period satisfied the requirements for a closed period of
16   disability.
17         2. Adverse Credibility Determination
18         As a result of the Court’s inability to affirm the ALJ’s reasons for
19   rejecting the examining physician’s opinions, it is unnecessary to reach the
20   other disputed issue raised by Plaintiff. Because the Court is unable to
21   affirm the ALJ’s rejection of the examining physician’s opinions, the Court is
22   also unable to affirm the ALJ’s RFC determination. Since the Court cannot
23   affirm the RFC, it follows that it is futile for the Court to consider the other
24   claim of error raised by Plaintiff.
25         3. Remand for Further Administrative Proceedings
26      A court has discretion to remand for further proceedings when an ALJ has
27
                                             16
                                                                      18cv790-AJB-MDD
1    committed legal error in denying benefits. Harman v. Apfel, 211 F.3d 1172,
2    1176-77 (9th Cir. 2000). The record does not support the ALJ’s decision to
3    accord less weight to the opinion of Plaintiff’s examining physician absent
4    providing specific and legitimate reasons supported by substantial evidence.
5    See Thomas v. Barnhart, 278 F. 3d 947, 957 (9th Cir. 2002).
6         When error exists in an administrative determination, “the proper
7    course, except in rare circumstances, is to remand to the agency for
8    additional investigation or explanation.” INS v. Ventura, 537 U.S. 12, 16
9    (2002) (citations and quotation marks omitted); Moisa v. Barnhart, 367 F.3d
10   882, 886 (9th Cir. 2004). On remand, the ALJ must evaluate the opinion of
11   Plaintiff’s examining physician in accordance with the applicable law.
12        Accordingly, the Court recommends the case be remanded for further
13   administrative action consistent with the findings presented herein.
14                 III. CONCLUSION AND RECOMMENDATION
15        For the foregoing reasons, this Court RECOMMENDS that Plaintiff’s
16   Motion for Summary Judgment be GRANTED to the extent that the case be
17   REMANDED for further proceedings. IT IS FURTHER
18   RECOMMENDED that Defendant’s Motion for Summary Judgment be
19   DENIED. This Report and Recommendation of the undersigned Magistrate
20   Judge is submitted to the United States District Judge assigned to this case,
21   pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Local Civil Rule
22   72.1(c) of the United States District Court for the Southern District of
23   California.
24        IT IS HEREBY ORDERED that any written objection to this report
25   must be filed with the court and served on all parties no later than January
26   17, 2020. The document should be captioned “Objections to Report and
27   Recommendations.”

                                            17
                                                                    18cv790-AJB-MDD
1         IT IS FURTHER ORDERED that any reply to the objections shall be
2    filed with the Court and served on all parties no later than January 24,
3    2020. The parties are advised that failure to file objections within the
4    specified time may waive the right to raise those objections on appeal of the
5    Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
6
7         IT IS SO ORDERED.
8
9    Dated: January 2, 2020

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           18
                                                                   18cv790-AJB-MDD
